Citation Nr: 0425017	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  00-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service-connection for degenerative disc 
disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1952 to December 1959.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1999 rating decision by the Buffalo Regional Office (RO) of 
the Department of Veterans Affairs (VA).   

The veteran had requested a Travel Board hearing.  July and 
August 2003 correspondence notified him of the time, date, 
and location of the scheduled hearing; however due to a 
change in his mailing address, he did not receive the 
notification.  In October 2003, the undersigned approved a 
good cause motion to reschedule the hearing, and that same 
month the case was remanded to the RO to reschedule a Travel 
Board hearing.  The veteran did not report for the 
rescheduled hearing on June 22, 2004.  


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Essentially, the veteran contends that he sustained a back 
injury in a fall from a ship, and that the injury caused 
chronic pathology which was aggravated by postservice motor 
vehicle accidents.  The allegations appear to be (at least in 
part) consistent with medical records in the claims file that 
show that following motor vehicle accidents postservice, the 
veteran was seen for injuries that were superimposed on, or 
aggravating, pre-existing low back pathology (stenosis).  

The veteran asserts that his fall occurred on, the U.S.S. 
Olmstead, and that ship's records (logs) should confirm the 
incident, and that he was treated afterwards.  He has 
requested that the ship's records be obtained.  There is no 
indication of such development in the record. 
The veteran appears to indicate (although wording leaves it 
unclear) that for about 10 years after discharge from service 
he had low back complaints which were treated.  The symptoms 
then went into remission until exacerbation by postservice 
motor vehicle accidents.  The earliest postservice medical 
record on file is from August 1994 (and notes a history of 
accidents going back to 1985).  Records of any low back 
treatment in the first 10 postservice years may be relevant, 
and should be obtained.  In a March 1999 statement, the 
veteran indicated that he was receiving treatment from Dr. 
Baker; however, there are no treatment records from Dr. Baker 
in the file.  Such records may contribute to a more complete 
disability picture.

In light of the foregoing, the case is remanded for the 
following:

1.  The RO should obtain copies of pages 
of ship's log records of the U.S.S. 
Olmstead with entries regarding the 
veteran's alleged fall aboard that ship 
or noting any subsequent treatment, duty 
restrictions, etc. The veteran should 
assist by providing information such as: 
the date of the injury (as precisely as 
possible), the location of the ship 
(between which ports it was), and the 
location and dates of any follow-up 
treatment ashore, if any.  

2.  The RO should ask the veteran to 
identify any health care providers who 
saw/treated him for low back complaints 
postservice prior to 1994 (and in 
particular from 1959 to 1969 and 
following any motor vehicle accidents 
prior to August 1994).  The RO should 
obtain complete records of any low back 
treatment or examinations the veteran 
received from the sources identified.  
The RO should specifically obtain any 
treatment records pertaining to the 
veteran's low back from Dr. Baker.  The 
veteran must assist in this development 
by providing the requested identifying 
information and any necessary releases.  
The veteran should be advised of the 
provisions of 38 C.F.R. § 3.158, and 
advised that his claim may be processed 
under those provisions should he fail to 
cooperate.   

3.  If, and only if, the development 
above produces any confirmation that 
the veteran sustained a back injury in 
service, the RO should arrange for a VA 
examination to ascertain whether any 
current low back disability is related 
to such injury.  The veteran's claims 
file must be available to the examiner 
for review, and the examiner should 
note the postservice intercurrent 
injuries.  If it is determined that the 
veteran has both low back disability 
due to injury in service and low back 
disability due to postservice injuries, 
the examiner should distinguish, to the 
extent possible the nature and degree 
of the pathology stemming from each 
etiologic factor.  The examiner should 
explain the rationale for any opinion 
given.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

